Benjamin Brenner, J.
This is an application to inspect and make copies of the records in the Kings County Hospital relating to one Helen Williams, deceased. The affidavit in support of the application is not made by the applicant but by his attorney who states that: “ 3. In order to ascertain whether there are any grounds for a malpractice action against either *1053the Kings County Hospital or any of the doctors whose names are unknown to deponent, it is imperative that I be permitted to inspect and copy the hospital records.” This fails to set forth a cause of action against anyone nor does it allege facts to support the affiant’s information and belief of the existence of a cause to entitle him to an examination for the purpose of framing a complaint (Stewart v. Socony Vacuum Oil Co., 3 A D 2d 582). The very citations by the applicant’s attorney support this principle. (Also, see, Tripp, A Guide to Motion Practice, Supp. 1949-1955.)
The application is denied without prejudice to renewal upon proper papers.